Case 2:20-cv-00927-SPC-MRM Document 41 Filed 04/19/21 Page 1 of 6 PageID 340




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

WILLIAM KNUDSEN,

             Plaintiff,

v.                                               Case No: 2:20-cv-927-SPC-MRM

ETHICON, INC. and JOHNSON
AND JOHNSON,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is Defendants Ethicon, Inc. and Johnson and Johnson’s

Motion to Dismiss (Doc. 36). Plaintiff William Knudsen responded (Doc. 37)

and Defendants replied (Doc. 40). The Court grants the Motion (Doc. 36) and

dismisses the Second Amended Complaint (Doc. 33) with prejudice.

                                   BACKGROUND

       This is a products liability case. Defendants make and sell medical

mesh. Defendants market the mesh as a nonabsorbable, permanent mesh.

Defendants’ mesh was implanted in Knudsen during two hernia surgeries.

About ten years later, Knudsen had a third hernia operation. Despite the



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00927-SPC-MRM Document 41 Filed 04/19/21 Page 2 of 6 PageID 341




alleged permanence of the mesh, doctors did not find evidence of the previously

implanted mesh during the third surgery.

      Knudsen sues Defendants for failure to warn (Counts 1 and 3) and

breach of implied warranty (Counts 2 and 4). Defendants move to dismiss the

Second Amended Complaint (Doc. 33) under Federal Rule of Civil Procedure

12(b)(6).

                             LEGAL STANDARD

      A complaint must recite “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To

survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). A party must plead more than “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      In considering a motion to dismiss, the Court must accept all factual

allegations in a complaint as true and take them in the light most favorable to

the plaintiff. See Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008).

But acceptance of a complaint’s allegations is limited to well-pled allegations.

See La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)

(citations omitted). Dismissal with prejudice is appropriate when amendment




                                        2
Case 2:20-cv-00927-SPC-MRM Document 41 Filed 04/19/21 Page 3 of 6 PageID 342




would be futile. See Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th

Cir. 1999).

                               DISCUSSION

      The parties do not dispute that Michigan law governs.         The Court

therefore applies Michigan law. See Chapman v. DePuy Orthopedics, Inc., 760

F. Supp. 2d 1310, 1313–14 (M.D. Fla. 2011) (applying Virginia law when the

product was delivered in Virginia and all significant medical services were

rendered in Virginia).

      Knudsen concedes that the learned intermediary doctrine precludes his

claims for failure to warn (Counts 1 and 3). (Doc. 37 at 1). So the Court

dismisses those claims with prejudice. The only claims at issue are the implied

warranty claims in Counts 2 and 4.

      Defendants first argue that Knudsen failed to provide the required pre-

suit notice. This argument relies on the application of Michigan’s version of

the Uniform Commercial Code (“UCC”). M.C.L. § 440.1101, et seq. Courts in

Michigan have applied the UCC to a breach of warranty claim against an

implant medical device manufacturer. See, e.g., Hill v. Bayer Corp., No. 19-

CV-12198, 2020 WL 5367334, at *8 (E.D. Mich. Sept. 8, 2020) (applying

Michigan’s version of the UCC to express warranty claim involving implanted

birth control device). Knudsen has provided no convincing authority for why

the UCC does not apply.




                                      3
Case 2:20-cv-00927-SPC-MRM Document 41 Filed 04/19/21 Page 4 of 6 PageID 343




      Application of the UCC turns on “whether [the] predominant factor, [the]

thrust, [the] purpose, reasonably stated, is the rendition of service, with goods

incidentally involve . . . or is a transaction of sale, with labor incidentally

involved . . . .” Neibarger v. Universal Coops., Inc., 486 N.W.2d 612, 621 (Mich.

1992). If the thrust of the transaction is a sale of goods, then the UCC governs.

See id.

      Here, Defendants did not provide a service to Knudsen. They make and

market medical mesh.       Knudsen is not suing the medical provider who

implanted the mesh. The thrust of this case is an alleged defect in the hernia

mesh Defendants manufactured—a good. So the Court finds that the UCC

applies to the transaction at issue—the sale of hernia mesh manufactured by

Defendants.

      Because the UCC applies, Knudsen must provide Defendants with notice

of the alleged breach of implied warranty before suing.               M.C.L. §

440.2607(3)(a). Section 440.2607(3)(a) bars a buyer, such as Knudsen, from

any remedy when he does not provide notice of breach within a reasonable

time. Id. Knudsen apparently does not contest that he has not complied with

section 440.2607. (Doc. 37). And the Second Amended Complaint (Doc. 33)

does not allege that he provided the requisite pre-suit notice. So his claims for

breach of implied warranty must be dismissed. See, e.g., Reid v. Gen. Motors

LLC, No. 19-13018, 2020 WL 5819579, at *5 (E.D. Mich. Sept. 30, 2020)




                                       4
Case 2:20-cv-00927-SPC-MRM Document 41 Filed 04/19/21 Page 5 of 6 PageID 344




(dismissing breach of warranty claims with prejudice and finding failure to

provide adequate notice before litigation barred claims under M.C.L. §

440.2607(3)(a)); Johnston v. PhD Fitness, LLC, No. 16-cv-14152, 2018 WL

646683, at *4 (E.D. Mich. Jan. 31, 2018) (dismissing breach of warranty claims

for failure to provide pre-suit notice and noting that filing suit is a remedy and

therefore is also barred by M.C.L. § 440.2607(3)(a)). Without pre-suit notice,

amendment is futile.

      Furthermore, Knudsen has failed to plead a safer alternative design. In

Michigan, “the elements of proof for a breach of implied warranty claim are the

same as those required in a negligence claim.” McClarty v. C.R. Bard Inc., No.

4:14-CV-13627-TGB-RSW, 2020 WL 6075520, at *8 (E.D. Mich. Oct. 15, 2020).

When, as here, a claim is based on design defect, a plaintiff must show a

“feasible alternative production practice was available that would have

prevented the harm without significantly impairing the usefulness or

desirability of the product to users.”      M.C.L. § 600.2946(2); Gregory v.

Cincinnati Inc., 538 N.W.2d 325, 329 (Mich. 1995). Knudsen appears to assert

that the mesh’s design was defective due to the use of polypropylene. But

Knudsen does not identify any alternative. Knudsen does not allege facts

beyond a speculative level that Defendants caused the alleged injury. The

claim is therefore dismissed. See Barnes v. Medtronic, PLC, No. 2:17-cv-14194,

2019 WL 1353880, at *2 (E.D. Mich. Mar. 26, 2019) (dismissing breach of




                                        5
Case 2:20-cv-00927-SPC-MRM Document 41 Filed 04/19/21 Page 6 of 6 PageID 345




implied warranty claim because the plaintiff’s allegations did not raise above

a speculative level the defect claim attributable to mesh implant

manufacturer).

      The Court finds that Knudsen has failed to satisfy a condition precedent

to his claims and does not properly plead a claim for breach of implied

warranty. Dismissal is appropriate.

      Accordingly, it is now

      ORDERED:

      Defendants’ Motion to Dismiss (Doc. 36) is GRANTED.

      1.     The Second Amended Complaint (Doc. 33) is DISMISSED with

prejudice.

      2.     The Clerk is DIRECTED to enter judgment dismissing the case

with prejudice, terminate all deadlines and motions, and CLOSE the file.

      DONE and ORDERED in Fort Myers, Florida on April 19, 2021.




Copies: All Parties of Record




                                      6
